Title: Thomas Jefferson to Patrick Gibson, 10 July 1812
From: Jefferson, Thomas
To: Gibson, Patrick


          Monticello July 10. 12.
           Th: Jefferson asks the favor of mr Gibson to have twenty Dollars remitted to the bank of Fredericksburg subject to the order of mrs Mary Dangerfield of Coventry near that place. he is sorry that a circumstance which forbids his writing even the letter of notification obliges him to request mr Gibson to have such an one addressed to mrs Dangerfield of Coventry near Fredericksburg. 
        